                Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 1 of 28
.91617




         1    MARK E. DAVIS—BAR NO. 79936
              ADAM J. DAVIS—BAR NO. 275964
         2    PATRICK MALLOY—BAR NO. 308249
              DAVIS & YOUNG, APLC
         3    1960 The Alameda, Suite 210
              San Jose, CA 95126
         4    Phone: 669.245.4200
              Fax:     408.985.1814
         5    Email: mdavis@davisyounglaw.com
              Email: adavis@davisyounglaw.com
         6    Email: pmalloy@davisyounglaw.com

         7    Attorneys for Defendants
              SAN RAMON VALLEY UNIFIED
         8    SCHOOL DISTRICT; RICK SCHMITT;
              DR. JASON REIMANN; RUTH
         9    STEELE; JAMIE KEITH; DEARBORN
              RAMOS; JASON KROLIKOWSKI, and
         10   BERNIE PHELAN

         11

         12                                           UNITED STATES DISTRICT COURT

         13                                        NORTHERN DISTRICT OF CALIFORNIA

         14
                N.Y., through his guardians David and                         Case No. 3:17-CV-03906-MMC
         15     Leilanie Yu,
                                                                              DEFENDANTS’ JOINT REQUEST FOR
         16                         Plaintiff,                                JUDICIAL NOTICE REGARDING
                                                                              PLAINTIFF’S CONCURRENT COMPLAINT
         17                                                                   FILED IN CONTRA COSTA COUNTY
                          vs.                                                 SUPERIOR COURT
         18
              SAN RAMON VALLEY UNIFIED                                        [FRE 201]
         19   SCHOOL DISTRICT; RICK SCHMITT;
              DR. JASON REIMANN; RUTH
         20   STEELE; JAMIE KEITH; DEARBORN
              RAMOS; JASON KROLIKOWSKI,
         21   BERNIE PHELAN; and JANET
              WOLFORD,
         22
                          Defendants.
         23

         24

         25

         26

         27

         28
                                                                               -1-
              Request for Judicial Notice re: Plaintiff’s Concurrent Complaint Filed in Contra Costa County Superior Court
              {91617/00433488-1}
                Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 2 of 28
.91617




         1              Defendants, and each of them, by and through their respective counsel of record,

         2    hereby request this Court take judicial notice pursuant to Federal Rule of Evidence

         3    201(b)(2) of the following facts:

         4              1.        Complaint filed by Plaintiff in Contra Costa County Superior Court on

         5    February 1, 2017; John Doe v. San Ramon Valley Unified School District, et al., Case No.

         6    C19-00271.           A true and correct copy of said Complaint has been attached hereto as

         7    Exhibit A.

         8              Pursuant to Federal Rules of Evidence 201, the Court may take judicial notice of a

         9    Court document as it is capable of accurate and ready determination by resort to sources

         10   whose accuracy cannot reasonably be questioned. See Fed. R. Evid. 201(b)(2); see also

         11   Hott v. City of San Jose, 92 F.Supp.2d 996, 998 (N.D. Cal. 2000); Suzuki v. Hitachi Global

         12   Storage Techs., Inc., 2007 U.S. Dist. LEXIS 51605, p. 14, fn. 3 (N.D. Cal. 2007).

         13             For the above-stated reasons, judicial notice of Plaintiff’s Contra Costa County

         14   Superior Court Complaint is appropriate and necessary for the Court.

         15

         16   DATED:              March 29, 2019

         17                                                                           DAVIS & YOUNG, APLC

         18
                                                                                      By      /s/ Mark E. Davis
         19                                                                                Mark E. Davis, Esq.
                                                                                           Adam J. Davis, Esq.
         20                                                                                Patrick Malloy, Esq.
                                                                                           Attorneys for Defendants
         21                                                                                SAN RAMON VALLEY UNIFIED
                                                                                           SCHOOL DISTRICT; RICK SCHMITT;
         22                                                                                DR. JASON REIMANN; RUTH
                                                                                           STEELE; JAMIE KEITH; DEARBORN
         23                                                                                RAMOS; JASON KROLIKOWSKI, and
                                                                                           BERNIE PHELAN
         24

         25

         26

         27

         28
                                                                               -2-
              Request for Judicial Notice re: Plaintiff’s Concurrent Complaint Filed in Contra Costa County Superior Court
              {91617/00433488-1}
       Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 3 of 28




                     EXHIBIT “A”
                Defendants’ Joint Request for Judicial Notice (FRE 201)




{91617/00433492-1}
                          Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 4 of 28



                                                                                                    r     ;
                     Michael E, Cardoza, Esq. (SBN 52264)                                           i
              I
                     Jacqueline C. Murphy, Esq. (SBN 187732)
          2 1ITHECARD07A LAW OFFICES, INC. '                                                       "*'? .       -i    p 2-
                     1407 Oakland Blvd., Suite 200
                                                                                                              ATT f
          3          Walnut Creek, California 94596                                              :.E~ '
                                                                                                   cc.
                    Telephone: (925) 274-2900
          4         Facsimile: (925) 274-2910                                                      LV:.

          _         Email: jmurphy@cardolaw.com
                                                                                                          D. WAGNER
          6         Attorneys for Plaintiff
                    John Doe
          7

      8
                                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

      9
                                   COUNTY OF CONTRA COSTA - UNLIMITED JURIS
                                                                            DICTION
     10

     11            JOHN DOE,
                                                                              ) Case No.      (J 1 9 "        00271
                                                                              )   !

     12                               Plaintiff,                              )       COMPLAINT FOR DAMAGES
                                                                              )
     13                    vs.
                                                                              )
                   SAN RAMON VALLEY UNIFIED SCHOOL )
                                                                              )
     14
                   DISTRICT; RICK SCHMITT in his personal )
 15                and official capacities as Superintendent of the )
                   San Ramon Valley Unified School District;              )
 16                DR. JASON RE1MANN, in his personal and                 )                    PEE LOCAL RULE. THIS
                   official capacities as Director of Education                                CASE IS ASSIGNED TO
                                                                          )
 17                Services of the San Ramon Valley Unified                                     DEPT Jl3 FOR ALL
                                                                          )
                  School District; RUTH STEELE, in her                                              PURPOSES
                  personal and official capacities as Principal of
                                                                          )
 18                                                                       )
                  San Ramon Valley High School; JASON
                                                                          )
 19               KROL1KOWSKI, in his personal and official               )
                  capacities as Principal of San Ramon Valley             )
20                High School; JAMIE KEITH in her personal                )
                  and official capacities as Assistant Principal of       )
21                San Ramon Valley High School; DEARBORN                  )
                  RAMOS in her personal and official capacities           )
22                as Assistant Principal of San Ramon Valley          )
                  High School; BERNIE PHELAN in his
                                                                      )
23                personal and official capacities as Assistant       )
                  Principal of San Ramon Valley High School;          )
24            JANET WILLFORD, in her personal
                                                              )
              and official capacities as Leadership Teacher of)
25            San Ramon Valley High School; and KERRI         )
              CHRISTMAN GILBERT in her personal and                   )
26            official capacities as Resident Substitute              )
              Teacher of" San Ramon Valley High School,               )
27            Defendants.
                                                                      )
                                                                      )
28
                                                                      )
              Complaint tor Damages
                                                             Page 1
                              Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 5 of 28




          1                     Plaintiff John Doe complains as follows:

          2                                                  INTRODUCTION

          3              1.    By all accounts Plaintiff John Doe ("Plaintiff') is an outstan
                                                                                              ding student. He has been

          4      involved in student government since elementary school.

          5             2.     In February 2017, while serving as Junior Class President,
                                                                                          Plaintiff ran for the student

      6          government position that would be the crowning achievement
                                                                            of his high school career
      7          Associated Student Body (ASB) President. His term would
                                                                         coincide with his senior year.

      8                 3.     In connection with his candidacy, Plaintiff and four fellow
                                                                                           students from San

      9          Ramon Valley High School (SRVHS) created a campaign
                                                                     video. The video was a parody in

     10         which Plaintiff portrayed a James Bond type character who saves
                                                                                a fellow student captured by
     1J         kidnappers.

     12                4.     Although the First Amendment affords political speech the
                                                                                        highest level of speech

 13             protection and the video did not cause a material and substan
                                                                              tial disruption to school

 14             activities, school administrators punished Plaintiff for his
                                                                             protected speech.

 15                 5.        Defendants punished Plaintiff even though by their own admiss
                                                                                           ion the video did not

 16            contain "hate speech."
                                                                                                                          :




 17                6.         Creating a video as a campaign tool was not required nor
                                                                                       was it forbidden. Candidates

 18            were given "discretion when creating campaign" materia
                                                                      ls and empowered to make a decision

 19            as to what constituted appropriate content for their speech.
                                                                            The election rules seemed to allow

20             a candidate to express creativity and show something unique,
                                                                            which will set one apart

               from the other candidates.
21

                   7.        Also, by their own admission, the guideline setting forth
22                                                                                     what constitutes permissible

              content for campaign materials is so vague that it does
23                                                                    not give a student of ordinary

              intelligence a reasonable opportunity to know what is prohibi
24                                                                          ted and allow school

              administrators unbridled discretion to discipline students
25                                                                       based on the content of their speech.

                  8.        Plaintiff did not post the video himself and therefore did
26                                                                                     not have the ability to remove

              the video from YouTube. However, immediately after
27                                                               a fellow student told him that a few

              other students found the video offensive, he asked the student
28                                                                           who posted the video to remove

              Complaint for Damages
                                                               Page 2
                             Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 6 of 28




          1      it.

          2             9.    The Defendants' punishment of Plaintiff was severe. The
                                                                                      school stripped him of his

          3      position as Junior Class President and disqualified him in the election
                                                                                         for Associated Student
          4      Body (ASB) President even though he received the highest
                                                                          number of votes. The school also

          5      expelled him from his student Leadership class. He remained expelle
                                                                                    d from that class for
      6          most of the Spring 20 1 7 Semester.

      7                 10. The school based its punishment on an unacceptably
                                                                               vague election rule prohibiting

      8         "inappropriate material."

      9                1 1 . Not only was the rule vague on its face, but the School
                                                                                     applied the rule to Plaintiff in a

     10         discriminatory manner.

     11                                                        PARTIES

 12                    12. Plaintiff was at all times mentioned in this complaint
                                                                                  a student at San Ramon Valley

 13             High School and a resident of Contra Costa County, Californ
                                                                            ia.

 14                    13. Plaintiff is informed and believes and based thereon alleges
                                                                                        that SAN RAMON

 15            VALLEY UNIFIED SCI IOOL DISTRICT ("SRVUSD)
                                                          is a public entity in the

 16                    14. State of California duly organized under the laws
                                                                             of the State of California, and more

 17            specifically the provisions of the California Education Code,
                                                                             to provide, among other things,

 18            education to minors in public schools within the District. SRVUS
                                                                                D has at all times mentioned

 19            herein has had its principal place of business in Contra Costa
                                                                              County, California. Defendant

20             SRVUSD is responsible for enacting and enforcing its custom
                                                                           s, policies, practices, and laws

21             related to the suspension and student discipline complained
                                                                           about below,

22                 15. Plaintiff is informed and believes and based thereon alleges
                                                                                    that Defendant RICK

23            SCHM1TT is a natural person and a citizen of the United
                                                                      States and the State of California.

24            Plaintiff sues Mr. Schmitt in both his personal capacity and
                                                                           in his official capacity as

25            Superintendent of the San Ramon Valley Unified School
                                                                    District.

26                16. Plaintiff is informed and believes and based thereon alleges
                                                                                   that Defendant DR.

27            JASON RE1MANN is a natural person and a citizen of the
                                                                     United States and the State of

28            California. Plaintiff sues Dr. Reimann in both his persona
                                                                         l capacity and in his official

          C'ompfaint for Damages
                                                             Page 3
                        Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 7 of 28




          1      capacity as Director of Education Services of the San Ramon Valley Unified School
                                                                                                   District.
                                                                                                                     i
      2               1 7. Plaintiff is informed and believes and based thereon alleges that Defendant
                                                                                                       RUTH

      3          STEELE is a natural person and a citizen of the United States and the State of California
                                                                                                          .

      4          Plaintiff sues Ms. Steele in both her personal capacity and in her official capacity
                                                                                                      as Principal

      5          of San Ramon Valley High School.

      6              1 8. Plaintiff is informed and believes and based thereon alleges that Defendant JASON

      7         KROLIKOWSKI is a natural person and a citizen of the United States and the
                                                                                           State of

      8         California. Plaintiff sues Mr. Krolikowski in both his personal capacity and in his
                                                                                                    official

      9         capacity as Principal of San Ramon Valley High School.

     10              1 9. Plaintiff is informed and believes and based thereon alleges that Defendant
                                                                                                      JAMIE

 11             KEITH is a natural person and a citizen of the United States and the State of California
                                                                                                         .

 12             Plaintiff sues Ms. Keith in both her personal capacity and in her official capacity
                                                                                                    as Assistant

 13             Principal of San Ramon Valley High School.

 14                 20. Plaintiff is informed and believes and based thereon alleges that Defendant

 15            DEARBORN RAMOS is a natural person and a citizen of the United States and
                                                                                         the State of

 16            California. Plaintiff sues Ms. Ramos in both her personal capacity and in her
                                                                                             official capacity

 17            as Assistant Principal of San Ramon Valley High School.

 18                21 . Plaintiff is informed and believes and based thereon alleges that Defendan
                                                                                                  t BF.RNIF

 19            PHELAN is a natural person and a citizen of the United States and the State
                                                                                           of California.

20             Plaintiff sues Mr. Phelan in both his personal capacity and in his official capacity
                                                                                                    as Assistant

21             Principal of San Ramon Valley High School.

22                 22. Plaintiff is informed and believes and based thereon alleges that Defendan
                                                                                                  t JANET

23            W1LLFORD is a natural person and a citizen of the United States and the State
                                                                                            of California.

24            Plaintiff sues Ms. Willford in both her personal capacity and in her official capacity
                                                                                                     as

25            Leadership Teacher of San Ramon Valley High School.

26                                                 RELEVANT FACTS                                                        I


27                23. Plaintiff, is a resident of Contra Costa County, California. He recently

28            graduated from San Ramon Valley High School. Plaintiff carried a 3.85 grade
                                                                                          point average.

              ( omplaint for Damages                      Page 4
                              Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 8 of 28




          1       He has never been disciplined by the school for any reason.
                                                                              Specifically, he has never bullied

          2       any other student, nor has he been accused of bullying another
                                                                                 student. To the contrary, he

          3      received the Safe School Ambassadors Appreciation Award
                                                                         for three consecutive years when

          4      he was at Charlotte Wood Middle School (CWMS) and was
                                                                       a member of the anti- bullying

          5      intervention club from 201 2 to 201 5, an honor bestowed with
                                                                               the recommendation of a

      6          teacher.

      7                    24. In addition, Plaintiff is active in many leadership, charitab
                                                                                             le, and other extra-curricular

      8          activities including:

      9                •      Black belt in Tae Kwon Do (assisted in teaching class to less
                                                                                            advanced students)

     10                •      Elected as 4th Grade Student Council Representative

     11                •      Elected as 5th Grade Student Council Representative

 12                    •      Member of CJSF (California Junior Scholarship Federation)
                                                                                        at Charlotte Wood

 13                           Middle School (CWMS)

 14                    •      "Strong Work Ethic" Student of the Month - 6th Grade at CWMS

 15                    •     4.0 I lonor Roll of Excellence Award         6th Grade at CWMS

 16                          '1 op 1 0% "Science" Achievement Award - 6th Grade at CWMS

 17                          Top 10% "Core" Achievement Award - 6th Grade at CWMS

 18                          "Safe School Ambassadors" Appreciation Award - 6th Grade
                                                                                      at CWMS

 19                          "Successful Student" Student of the Month - 7th Grade at CWMS

20                           4.0 Honor Roll of Excellence Award           7th Grade at CWMS

21                 •        Top 1 0% "Core" Achievement Award - 7th Grade at CWMS

22                 •        Top 1 0% "Physical Education" Achievement Award - 7th Grade
                                                                                        at CWMS

23                •         "Safe School Ambassadors" Appreciation Award - 7th Grade
                                                                                     at CWMS

24                •         "Good Citizenship" Student of the Month - 8th Grade at CWMS

25                •         Top 10% "English" Achievement Award              8th Grade at CWMS

26                •         Top 1 0% "Physical Education" Achievement Award - 8th Grade
                                                                                        at CWMS
27                •         fop 10% "Science" Achievement Award - 8th Grade at CWMS

28

              Complaint for Damages                              Page 5
                                   Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 9 of 28




          I                   •     Charlotte Wood "Student of the Year All Around Excellence" Award, 8th Grade
                                                                                                                at

      2                             CWjMS

      3                       •     "4.0 GPA for 3 years" Award, 8th Grade at CWMS

      4                       •     "CAPER (Cooperation Achievement Progress Effort Responsibility)"

      5                   •         Award (awarded only to students with Top 10% achievements

      6                   •         "Student Ambassador for 3 years" Award, 8th Grade at CWMS (6th, 7th, and
                                                                                                             8th

      7                             grade)

      8                   •         Anti-bullying intervention club (must be recommended by teachers to be
                                                                                                           selected)

      9                   •        Recommended for Accelerated Biology for 9th Grade (required Letter of

 10                                Recommendation from Science Teacher)- 8th Grade at CWMS

 11                       •        Recommended for Advanced Geometry (required recommendation from Math

 12                                Teacher) - 8th Grade at CWMS

 13                   •            CWMS Leadership Student (7th and 8th grade)

 14                   •            Ran for President for 8th grade

 15                   •            Chaired and Led the Wheelchair Foundation Fundraising Project

 16                   •            Received a Letter of Recommendation for medical school from

 17                   •            Ken Behring, Philanthropist and Founder of Wheelchair Foundation

 18                   •            Raised over $3200 to send 2 1 wheelchairs to Honduras and Costa Rica

19                    •           Attended WE day Charity event/Convention promoting Humanitarian Efforts

20                    •           Participated in the Capes 4 Heroes fundraiser / "build capes for kids with
                                                                                                             disabilities,

21                                kids with life threatening illnesses and kids who just need to feel empower
                                                                                                             ed."

22                •               Head of End of the Year BBQ Dance and other school dances

23                •               Head of the Veteran's Assembly in honor of Marine Corporal Chachi Corral

24                •               Delivered presents to students of Cambridge Elementary School (Concord
                                                                                                         ) for

25                                Christmas Danville Little League Umpire (Since 7th Grade)

26                •               5th Year Senior Umpire for Danville Little League

27                •               Asked to Umpire Championship Games for Danville Little League

28                •               Umpired Majors upper division 13u

              Complaint for Damages                                  Page 6
                           Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 10 of 28




          1            •     Umpired Chachi Corral Tournament

      2                      Umpired Joey Moore Tournament

      3                      Umpired Brett S linger Tournament

      4                      2013-2014, Certified U.S. Soccer Federation Referee

      5                      Ran for President Freshmen Year at San Ramon Valley High School

      6                      Won $200 from EBMUD (Water hyacinth science project)

      7                     Third Place - Senior Division, Excellence in Water Research, Contra Costa County

      8                     Science Fair

      9                     201 5 Recipient, Certificate ofAchievement for outstanding achievement in science

  10                        and engineering innovation

 11                         Accelerated Biology Student

 12                         Ran for Sophomore President

 13                         California Scholarship Federation (CSF) Member since Freshman Year

 14                         HOSA (Health Occupation Students of America) Member since Sophomore Year

 15                         Renaissance Award winner 9 times (3.5 GPA or higher per quarter)

 16                        Awards Committee Leadership (Sophomore Year)

 17                        Pitched for sponsorship of academic rewards for students

 18                        Head of Staff Choice Awards where Teachers recognize students and honor them at
                                                                                                           a

 19                        luncheon

20                         Glenview Aquatics Club Lifeguard

21                         201 6-2017 Elected Junior Class President

22                 •       201 5-2017 JV Volleyball player

23                •        201 5-2016 Recipient of Athlete of the Month

24                •        Participated in Eagle Scout Community Project: Create benches for Stone Valley

25                         Middle School (2017) or Stone Valley Middle School (2017)

26                25. He has taken the following Advanced/AP/Honors classes:

27                •    Accelerated Biology

28                •    Geometry

              Complaint for Damages                          Page 7
                              Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 11 of 28




          1               •      Chemistry Honors

          2               •     AP Environmental Science

          3               •     AP U.S. History

          4               •     AP Psychology

      5                   •     Spanish IV Honors

      6                •        Prior to the unconstitutional acts of the Defendants, Plainti
                                                                                             ff served as the elected

      7                         Junior

      8                •        Class President for the 2016-2017 school year. In conjun
                                                                                         ction with his office, Plaintiff

      9                         was enrolled in an elective Leadership Class. The class meets
                                                                                              four times a week and
     10                        counts 10 credits per year towards graduation.

     11               •        In February of 201 7, Plaintiff ran for the elected ASB Preside
                                                                                               nt position for the

 12                   •        following academic year.

 13                26. Plaintiff read and understood the provisions of the Leader
                                                                                  ship Election Package which

 14            included the following rules:

 15                •           Campaign signs and materials may be posted beginning Monda
                                                                                          y at 6:00 A.M. This
 16                            includes posting anything to Twitter, Snapchat, Instagram,
                                                                                          etc.
 17                •           I here is a maximum budget of S75 for campaigning materia
                                                                                         ls. Please keep your

 18                           receipts as we will check them

 19               •           You may only have 30 signs up on campus at any given
                                                                                   time. Yes, we count.

20                •           Please have discretion when creating campaign signs
                                                                                  and slogans, as any

21                            inappropriate material will be removed, and the candid
                                                                                     ate is fsicj subject to be

22                            pulledfrom the election. (Emphasis in the original.)

23                27. At no time did the administration further explain or
                                                                           define "inappropriate material."

24            Nor do the campaign rules cross reference any other school
                                                                         policies, rules, or procedures.

25               28. In conjunction with running for office, Plaintiff particip
                                                                                ated in the creation of a short

26            parody video in which Plaintiff portrayed a James Bond
                                                                     type hero. In the video, Plaintiff

27            rescues a fellow student who had been captured by a radical
                                                                          group with the intention of

28            forcing him to participate in an international video gaming
                                                                          competition.
          Complaint for Damages
                                                                 Page 8
                    Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 12 of 28




      1         29. Two of Plaintiffs fellow students at SRVHS, both of whom are practicing Muslim

      2     Afghan-Americans, volunteered to play the antagonists. Plaintiff and his fellow students

      3     produced the video off campus Saturday, February 4, 2017. The group did not use any school

      4     property or school equipment in conjunction with the production of the video. There was no

     5      script for the video. The students participated in developing the storyline and adlibbing            i


     6     dialogue, At the end of the day of filming, one of the other students took all the raw footage

     7     with him. The student edited the footage and at approximately 9:00 p.m. on February 6, 201 7,

     8     he uploaded the final video to his (not the Plaintiffs) YouTube account. Plaintiff did not see

     9     the final version of the video before it was uploaded to YouTube.

 10            30. The next morning, a fellow student sitting beside Plaintiff, told him that a couple of

 11        students found the video to be offensive. Plaintiff felt concerned, so he texted his fellow

 12        student and requested that he remove the video from YouTube. The fellow student complied.

 13        The video was online for about 12.5 hours, most of those through the night. YouTube

 14        statistics showed that the video had been viewed a total of approximately 30 times.

 15            31. 1 o the best of Plaintiff s knowledge, no one downloaded or further distributed the

           video.                                                                                            i
 16

 17            32. At 2:36 p.m. on luesday, February 7, Plaintiff received a text from Janet Willford,

18        his Leadership teacher who also runs the Leadership Program. Ms. Willford inquired about

19        the video and requested a link. Plaintiff explained that the video had been removed from

20        YouTube and thus, there was no longer any active link.

21            33. At 8:42 a.m. on Wednesday, February 8, Ms. Willford again texted Plaintiff, stating

22        that she wanted to protect him. but that she needed to see the video to do so. Plaintiff and the

23        other four students who created the video met with Ms. Willford at school that day and agreed

24        to bring a copy of the video the following day.

25            34. Plaintiff is informed and believes and based thereon alleges that on February 9th,

26        despite Ms. Willford's offer to watch the video together so that PLAINTIFF and the other

27        four students could explain, she surreptitiously conspired with Chad Chochran, the Video

28        Production teacher to retrieve the copy of the video from the student who edited and uploaded

          Complaint for Damages                      Page 9
                   Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 13 of 28




      1     the video on You Tube early in the moming.

      2          35. Plaintiff is informed and believes and based thereon alleges that after receiving a

      3     copy of the video, Janet Willford viewed the video with at least one other teacher, other

      4     members of the SRVHS administration, as well as, other students in the Leadership Program

      5     without Plaintiffs knowledge or permission from him or his parents.

      6         36. On the same day, just before 1 .00 p.m., the administration summoned Plaintiff to the

     7      school administrative offices. Assistant Principal Dearborn Ramos and Assistant Principal

     8      Jamie Keith interrogated Plaintiff about the video and asked him to write a statement. Plaintiff

     9      hesitated because he believed they were demanding an admission of wrong doing.

 10             37. Ms. Ramos belittled Plaintiff, accused him of being "smug" and "unremorseful."

 11        During the interrogation, Ms. Ramos and Ms. Keith interrogated Plaintiff, they played the

 12        video, and Ms. Keith pointed out suspension guidelines Plaintiff allegedly violated, although

 13        nothing in the video violated any of the guidelines. Keith followed up by asking what college

 14        Plaintiff wanted to attend and threatened that a suspension would have a significant effect in

 15        the admissions process in colleges. In a thinly veiled reference to the stereotype that Asians

 16        are poor drivers, she criticized his driving in the video stating that Plaintiff broke the law.

 17            38. Later, Assistant Principal Bernie Phelan joined in the interrogation. Mr. Phelan

18         focused on the imitation guns used in the video and argued that if a student brought a photo
                                                                                                        of

19        himself holding a Firearm, even if for recreational purposes or hunting with his father, the

20        school would have the School Resource Officer keep him for questioning and get a warrant to

21        search his house for contraband. Since no real guns were used in the video, this clearly was an

22        effort to apply pressure by manufacturing charges.

23            39. Plaintiff had not eaten lunch and was not given an opportunity to eat lunch the entire

24        time he was held. His interrogators did not even offer him water and he was not allowed to

25        leave to use the restroom. In a tactic more appropriate for Guantanamo Bay, Assistant

26        Principal Keith then ate her lunch in the interrogation room in front of Plaintiff.

27            40. The three assistant principals harassed, threatened, and intimidated Plaintiff by

28        engaging in intense interrogation techniques and making repeated suspension threats.

          Complaint for Damages                        Page 10
                  Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 14 of 28




      1     Hungry, tired, thirsty, and in need of a restroom. Plaintiff eventually wrote the following

     2     statement:


     3               Me and my friends got together on a Saturday to make a video for my ASB
                    campaign. We all got together to make a James Bond type film. We wanted
     4              something entertaining and to keep the people who viewed it laugh. There was no
                    script. Everyone came up with their own lines and everyone consented to their
     5              roles. After the video was released, there were a lot of kids that enjoyed the short
                    film, but as soon as we got word that some people got offended by the video, we
     6              took it down immediately. We did not ever intend to hurt anybody's feeling or
                    make them feel unsafe. When I was younger, I used to get bullied a lot. I don't
     7             really talk much about it now. 1 was beat by another student in a bathroom. I have
                   never wished or want anybody to experience the pain that I felt, whether it is
     8             physical or verbal. I am sorry that this incident turned out the way that it did. I
                   was not raised by my parents to stereotype, be a racist or offend other people. My
     9             intent for the video was to portray me as a hero like James Bond saving the day. I
                   personally didn't expect the turnout want to be able to apologize personally to
 10                anyone that was affected. I understand that people didn't take it the way me and
                   my friends wanted people to see it. I am sorry for all the trouble this has caused,
 11                for admin, other students, and especially my leadership teacher. This video does
                   not depict my personal character nor ability to be a good student. I am not the
 12                type of person who doesn't care or selfish. I hope that this decision that I have
                   made doesn't affect more people.
13

14             41 . At no point did the interrogators explain what possible punishment Plaintiff faced

15        or what procedures or guidelines would be used to determine a proper punishment. He had no

16        opportunity to discuss the matter with his parents. In fact, the school never contacted his

17        parents about the incident. For reasons that remain unclear, the administrators contacted the

18        parents of the other four students involved but not Plaintiff s parents.

19            42. While the interrogation process for Plaintiffs four fellow students lasted less than

20        an hour, the interrogation process for Plaintiff with the Assistant Principal lasted almost three

21        hours. In violation of District policy, Plaintiff was even detained past the end of the school

22        day without notice to his parents. Although the interrogation was completed at 3:00 p.m.,

23        Plaintiff was detained in the administrative offices until approximately 3:20 p.m., ten minutes

24        after the election results were scheduled to be posted and 20 minutes past school hours ended.

25        Unsure why Plaintiff continued to be kept in the administrative offices, Assistant Principal

26        Keith asked another administrator if she could release Plaintiff

27            43. While administrators detained Plaintiff in the administrative offices, the school

28

          ComplairH fur Damages                       Page 1 1
                    Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 15 of 28




      1    announced that another student won the ASB President election. Plaintiff later learned that the

     2     school administration had disqualified him from the election based solely on the video he and

     3     his four fellow students produced. Therefore, Plaintiffs votes were simply disregarded.

     4            44. On Monday, February 13, 2017, at an in-person meeting, Assistant Principal

     5     Jamie Keith informed Plaintiff and his parents that because of the video and upon the

     6     recommendation of Janet Wiliford, the school was expelling Plaintiff from the Leadership

     7     class.

     8            45. At the February 13, 20! 7 meeting, Ms. Keith provided a copy of a SRVUSD

     9     Suspension Notice. She did not fill out the student information or sign the form as the

 10        Suspending Official. She merely checked the following violations;

 11            •     Possessed, sold, or otherwise furnished any     firearm, knife, explosive, or other

12                   dangerous object, unless, in the case of possession of an object of this type, the pupil

 13                  obtained written permission to possess the item from a certificated school employee,

14                   which is concurred in by the principal or the designee of the principal.

15             •     Disrupted school activities or otherwise willfully defied the valid authority of

16                   supervisors, teachers, administrators, school officials, or other personnel engaged in

17                   the performance of their duties. Possessed an imitation firearm. As used in this

18                   section, "imitation firearm"' means a replica of a firearm that is so substantially similar

19                   in physical properties to an existing firearm as to lead a reasonable person to conclude

20                  that the replica is a firearm.

21            •      Harassed, threatened, or intimidated a pupil who is a complaining witness or a

22                  witness in a school disciplinary proceeding for the purpose of either preventing that

23                  pupil from being a witness or retaliating against that pupil for being a witness, or both

24            •     Engaged in an act of bullying, including, but not limited to, bullying committed by

25                  means of an electronic act, as defined in subdivisions (f) and (g) of Section 32261,

26                  directed specifically toward a pupil or school personnel.

27            •     Harassment, threats, or intimidation creating an intimidating or hostile educational

28                  environment (Ed Code 48900.4)

          Complaint for Damages                          Page 12
                   Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 16 of 28




     1         •     Ms. Keith apparently intended the form as a threat, even though none of Plaintiffs

     2         •     actions violated any of the suspension guidelines, especially since they only apply to

     3             on campus behavior. Ms. Keith alluded to the intent to make an example out of

     4             Plaintiff, stating that if the School did not punish Plaintiff, it would create bad optics

     5             for the administration.

     6        46. On Friday, March 10, 2017 at a meeting attended by Plaintiff, his parents, his

     7    attorney, and Defendants Willford and Steele, Principal Steele informed Plaintiff that the

     8    decision to remove him from the position of Junior Class President was final.

     9        47. At the March 10th meeting, Defendant Willford admitted that the Leadership election

 10       guideline prohibiting "inappropriate material" was unclear. In fact, she proposed that

 11       PLAINTIFF create clearer election guidelines as part of his punishment.

12            48. For creating a video that the school administration found "inappropriate," the school

13        stripped Plaintiff of his title as Junior Class President, suppressed his election to ASB President

14        for the following year, and permanently expelled him from the Leadership Class. Defendants

15        sanctioned Plaintiff for purportedly violating rules governing election materials for students

16       running for leadership positions at SRVFIS. Specifically, they claimed that Plaintiff violated the

17        following rule set forth in the election packet: "Please have discretion when creating campaign

18       signs and slogans, as any inappropriate material will be removed and the candidate is [sic]

19       subject to be pulled from the election."

20           49. For several months, despite repeated requests, Defendants refused to reverse their

21       decision.

22           50. During this time, Defendants refused to release the actual election results despite repeated

23       requests from Plaintiff, his parents, and his counsel.

24           5 1 . On May 1 5, 201 7. Plaintiffs counsel informed the School District by letter that Plaintiff   i

25       intended to file a lawsuit based on Defendants' unconstitutional acts. The letter demanded

26       returning Plaintiff to the status quo anti, reimbursement for legal fees, damages, an apology, and

27       "[implementation of procedures designed to prevent future violations...".

28           52. On May 16, 2017. the District informed Plaintiff that effective May 18, 2017, Plaintiff

         Complaint Tor Damages                         Page 13
                   Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 17 of 28




      1     would be returned to the Leadership class and reinstated as Junior Class President. Further, the

      2     District confirmed thai Plaintiff ''received the most votes" and that he will "serve in the position

     3      of ASB Class President" for the 20 1 7-20 1 8 school year. The school refused Plaintiffs other

     4      demands.

     5          53. Although the Defendants seemed to accept responsibility on the surface, they continued

     6     to castigate Plaintiff, both directly and by encouraging surrogates to retaliate against Plaintiff on

     7     their behalf.

     8         54. Plaintiff is informed and believes and based thereon alleges that on Thursday, May 1 8,

     9     2017 an official from the School District believed to be Dr. Jason Reimann, spoke with the

 10        Leadership class about Plaintiff Kerri Christman Gilbert, the resident substitute teacher of San

 11        Ramon Valley High School, was also present. The message delivered to the students was that

 12        the only reason the District reversed the punitive actions taken against Plaintiff was because

 13        Plaintiff was suing the District, implying that the decision was only about avoiding

 14        litigation rather than admitting the school errored and acted inappropriately. The presentation

15         was specifically designed to align the student body against Plaintiff.

16             55. Plaintiff is informed and believes and based thereon alleges that between May 23, 2017

17         and June 30, 2017, Ms. Gilbert published a series of posts concerning the topic on the Facebook

18         page for the parents of SRVUSD including the following:

19                Then we will agree to disagree. It is not about content it's about breaking the
                  rules of the contract. What message does it send to the rest of the kids who
20                followed the rules. How about the kids who have been working towards
                  becoming asb president their senior year. It sends the message that they can skirt
21                the rules and get away with it. What kind of kids are we raising that look for a
                  way to get around what is stated. I was there when the kids were informed and
22                they were outraged and rightfully so. When he takes over he's going to have a
                  heck of a time earning their respect. And respect is not granted it's earned. Next
23                school year ought to be interesting.

24            56. Plaintiff is informed and believes and based thereon alleges that Defendant Willford

25        contacted a leadership teacher at California High School (Cal High) and discussed having

26        Plaintiff address the Muslim Union of Cal High to publicly apologize for the video. Cal High

27        has a significantly higher population of Muslim students than SRVHS, and Defendant Willford's            1

28        intention was to publicly shame Plaintiff. The contact with the teacher from another school, on a

          Complaint for Damages                       Page 14
                  Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 18 of 28




      1     matter that should have been handled only by the administration, only served to bring further

     2      unwarranted attention to the matter and to stoke the flames of racial tension.

     3          57. On May 18, 2017, Karen Pearce, a close personal friend of Defendant Willford wrote the

     4     following on Facebook:

     5             San Ramon Valley Unified School District just caved in to legal bullying by                   ;


                   parents of a junior who ran for SRVHS ASB President using a racially offensive
     6             "joke" video as his campaign tactic. He and his friend dressed up like Muslim
                   terrorists and had fake guns. I saw the video and was so outraged. These kids
     7             agree to a campaign contract with clear consequences for breaking it. . .you will
                   not get an office. 1 know it well be my daughter is the current ASB
     8             president.Initially the boy was not allowed to be president. Parents sued. Parents
                   refused to have their son apologize or take any responsibility for a dreadful
     9             decision. AND I heard from students that parents changed their (losing) lawsuit to
                   a freedom of speech suit and asked for big $$$. DISTRICT caved!!!! Gave in
 10                rather than stand up for all the principles they expect our kids to learn and exhibit.
                   Boy returns tomorrow as new ASB President. UNBELIEVABLE!! As a mom
 11                who expects (forces) her kids to abide by their contracts... As a mom who saw the
                   ASB kids have to enforce their ASB contract on their friends this year.. .As a
 12                parent who expects my kids to accept responsibility for poor choices and
                   apologize. . .As a citizen in a country where racial slurs (even in jest) are NOT
13                 OK... I am outraged. SRVUSD-think about the precedent you just set. You
                   pretty much tied the hands of your principals, teachers and safety staff. Get
14                 caught drinking—just sue.        Don't like your grade—sue. Apparently
                   things like right and wrong don't matter here anymore. There is a Board meeting
15                 on Tuesday, It would be awesome to have a strong show of support and speakers
                   to speak on our Leadership program's behalf. The reinstatement of this student is
16                 a blatant disrespect to rules, in general, and his video that mocked Muslims was
                   sufficient to disqualify the student from the campaign. This situation is not just a
17                 HS thing. The outcome is precedent for all sorts of unfair behavior.
                   #thisiscrazy #srvusd #srvhs #upside down #charactermatters
18                 doing the right thing isn't always easy but it's always right.

19            58. Karen Pearce continues to state on Facebook the following:

20                  Raising kids just got harder thanks to SRVUSD and the parents of a SRVHS
                    student who used a racially insensitive video against Muslims as his campaign
21                  for ASB President. Parents didn't like that the campaign contract he signed
                    dictated that he wasn't allowed into office so they brought multiple suits against
22                  the District AND refused to have their son apologize/take responsibility for a
                    poor decision. SRVUSD caved and are forcing the leadership class and school
23                  to have this boy as their role model and leader next year. What kind of example          I
                    is this SRVUSD??? How do you hope to uphold all the other behavior and
24                  conduct contracts with students?? Kids make mistakes —I get it. But it's the
                    authority figures (parents, school, District) that need to teach accountability.
25                  Parents-this is what your tax dollars are supporting. I feel so bad for this boy
                    and the life lesson his parents are choosing. . .don't like something-sue. I hope
26                  the local media follows this. It's just not right. Please share. I have to believe

27                   good will win!!!@ktvujuliehaener @eastbaytimes
                    #thisiscrazy #srvusd #srvhs ftupside down #charactermatters
28
              59. Some of the information in Ms. Pearce's post could only have come from someone
          Complaint for Damages                        Page IS
                   Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 19 of 28




      1     within the School District. For example, the fact that the Plaintiffs parents were considering

      2     further legal action was only transmitted from Plaintiffs attorney to the attorney for the San

     3      Ramon Valley Unified School District. Somehow that information was transmitted to Ms.

     4      Pearce.

     5          60. Ms. Pearce's social media posts created media frenzy and communities' uproar.

     6     Neighborhood discussions on sites like social media site. Nextdoor.com got so heated that

     7     Nextdoor.com had to completely shut down the threads. Plaintiff and his family received

     8     threatening messages and were targets of hate speech based on the Defendants' unsubstantiated

     9     claims that Plaintiff had engaged in racist stereotyping. Plaintiff is informed and believes and

 10        based thereon alleges that Defendant Willford encouraged Karen Pearce to make publish these

 11        statements.

 12            61 . Defendant Willford's existing animus towards Plaintiff is evidenced by the fact that the

 13        other students involved in the production and distribution of the video, including the students

 14        who developed the characters that Defendant Willford claims to be offended by, and the student

 15        who actually edited and posted the video, were only required to make a video displaying the

16         proper way to stay within school guidelines when making campaign videos as their punishment.

17         This option was never offered to Plaintiff who only learned about the punishment video from his

18         fellow students. Also, the school contacted the parents of those students while it did not contact

19        Plaintiffs parents.

20            62. Plaintiff is informed and believes and based thereon alleges that on May 24th, Geraldine

21        Herron, Plaintiff s Spanish teacher encouraged her students to e-mail the Superintendent in

22        protest of the school's decision to reinstate Plaintiff so that "all [their] voices are heard."

23            63. On May 18th, Plaintiffs History teacher, Heidi Stepp contacted Karen

24            64. Pearce, oiher friends, politicians, the Council on American Islamic Relations (CAIR),

25        and the media to foment outrage against Plaintiff and to have the school board reinstate the

26        unconstitutional sanctions against him.

27            65. On May 29lh, Andrew Williams, Plaintiff s photography teacher e-mailed his class

28

          Complaint for Damages                        Page 16
                     Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 20 of 28




     1    that, "[t]he last week has brought a lot of negative attention to our school. We've made

     2    international news and not for good reasons. . .Integrity is doing the right thing when no one is

     3    looking" - a statement that indirectly condemns Plaintiff,

     4        66. Plaintiff is informed and believes and based thereon alleges that many SRVHS teachers

     5    excused the absences of students who participated in walkout to protest the School Board's

     6    decision to reinstate Plaintiff, in tacit support of taking retaliatory action against PLAINTIFF

     7        67. Over one hundred andforty SRVUSD teachers, staff, and employees signed a letter that

 8        was presented to the District Board on June 13,2017. The letter, which contains numerous

 9        misstatements of law and fact, admonishes the School Board for reversing the decision to punish

10        Plaintiff for the campaign video.

11           68. Further, there is evidence that Defendant Willford has a history of animus directed

12       towards Plaintiff even in advance of the video incident. When viewed in totality, her actions

13       demonstrate a consistent pattern of favoritism towards Caucasian students, especially students

14       who were members of her church and treating Plaintiff, who is Asian and belongs to a different

15       religion, as if he did not belong in the Leadership Class or in a leadership position.

16           69. At the end of his sophomore year, Plaintiff was elected to the position of Junior Class

17       President. In front of the entire leadership class. Defendant Willford brought up the fact that

18       PLAINTIFF had lost three previous campaigns for student leadership positions, intentionally

19       embarrassing him.

20           70. Traditionally, incoming Junior Class Officers (still in their sophomore year) are invited to

21       the Junior Class Prom so that they can see first-hand what their job will be the following year.

22       Defendant Willford invited all the incoming Junior Class Officers who were Caucasian,

23       including the candidate that Plaintiff defeated in the Junior Class President election, also a
                 .         .




24       Caucasian, well in advance of the event, but excluded Plaintiff. Two days prior to the event,

25       'laintiff finally received his invitation with the explanation that Defendant Willford "forgot" to     '

26       include him on the list. He was unable to attend at that late date, because his parents had already

27       made plans for him to be away.

28           71. At the beginning of the year, Defendant Willford established and used a group chat to

         Complaint for Damages                       Page 17
                  Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 21 of 28




      1     discuss Junior Class Leadership topics with the Junior Class Officers. She added all the other

      2     officers but again "forgot" to add Plaintiff o the group chat, even though he was Junior Class

     3      President. Plaintiff was not even aware the group chat existed until he casually asked the Vice

     4      President how she had received a copy of a prom invitation design that Plaintiff created. This

     5     was in January, half way through the year. Defendant Willford targeted Plaintiff the way she did

     6     because Plaintiff is an Asian Catholic while the other leadership members, who mostly attend her

     7     Presbyterian Church, are Caucasian.

     8          72. Defendant Willford maintains a close and personal friendship with the family of G.W. the

     9     student who benefited from Plaintiffs disqualification by being named incoming ASB President.

 10        That family contacted Defendant Willford and expressed concern about the video. Defendant

 11        Willford is also a close friend of Karen Pearce, the woman who appeared on TV interviews and

 12        published the Facebook and Instagram postings condemning Plaintiff, initiating and supporting a

 13        smear campaign against Plaintiff and his parents, and encouraging people to pressure the School

 14        Board to reconsider the reinstatement of Plaintiff. They all attend and are heavily involved in the

 15        same local Presbyterian Church. Ms. Willford's father-in-law is a church deacon. Ms. Pearce

16         held various volunteer positions in the Women's Ministry program at the church before joining

17        its staff in January 20 1 6 as Director of Connection. G.W. is an active member of the church's

18        Student Life Group and is the church's current High School Intern. She also 'liked' Ms. Pearce's

19        Instagram post condemning Plaintiff and supporting the smear campaign. G.W.'s father

20        organized sporting events for Men on the Mountain, church's annual men's conference.

21            73. Defendant Willford knew G.W. would serve as ASB President if she disqualified

22        Plaintiff, and she let her personal relationship with G.W. and her family and her preference for

23        G.W. to serve as next year's ASB President influence her decision to disqualify Plaintiff and

24        overturn a legitimate election. We do know that the family contacted Defendant Willford after

25        learning about the \ ideo. Certainly, it was not prudent for Defendant Willford to be the one to

26        make the decision to disqualify Plaintiff and thereby place the child of her friend in position to

27        ascend to the presidency. After the Board reversed SRVHS's decision to punish Plaintiff for his

28        political speech, Superintendent Schmitt reached out to the Yu Family to arrange a meeting "to

          Complaint for Damages                       Page IS
                   Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 22 of 28




      1     make sure [Plaintiff wasj doing OK and to provide support." However, when Plaintiffs parents

      2     requested to have their attorney present and asked to discuss the issues which were causing

      3     Plaintiff not to be "OK" the Superintendent, through counsel, unilaterally cancelled the meeting

      4     and refused to meet with the Plaintiffs parents. The unconstitutional acts directed at Plaintiff

     5      and the continue actions of the Defendants towards him have caused a great deal of stress.

     6      Plaintiff has lost weight. Recently, he had to be admitted to the hospital for elevated heart rate

     7      caused by the stress brought on by the unlawful acts of defendants.

     8                                      JURISDICTION AND VENUE

     9         74. At all relevant times, Defendants' conduct complained of herein occurred in the

 10        County of Contra Costa, California.

 11                                          FIRST CAUSE OF ACTION
                VIOLATION OF CALIFORNIA CONSTITUTUTION, ARTICLE I, §§1 AND 2
 12                              (Plaintiff Against Ail Defendants)

 13            75. Plaintiff hereby realleges and incorporates each and every allegation set forth in

 14        paragraphs 1 through 74 as though fully set forth herein.

 15            76. Pursuant to the California Constitution, Article I, §1, all people have the right to

16         pursue and obtain "safety, happiness, and privacy."

17             77. Pursuant to the California Constitution, Article I, §2, all people have the right to free

18        speech on all subjects.

19            78. Defendants' conduct, as stated herein, constitutes a violation of Plaintiffs right to free

20        speech and privacy in violation of the California Constitution, Article I, §§1 and 2 in that

21         Defendants prohibited the viewing of a video made by Plaintiff wherein Plaintiff expressed

22         lis own personal views and ideas and Defendants disseminated private information relating to

23         Jlaintiff to other members of the community.

24            79. As a proximate result of the aforementioned acts of Defendants, Plaintiff was injured,

25        and sustained the injuries and damages described herein.

26            80. The aforementioned acts of Defendants were done by them knowingly, intentionally,

27        and maliciously, for the purpose of harassment, oppression, and inflicting injury upon

28        3laintiff, and in reckless, wanton, and callous disregard of Plaintiffs safety, security, and

          Complaint for Damages                        Page 19
                   Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 23 of 28




      1     Civil Rights. By reason thereof. Plaintiff claims exemplary and punitive damages from          I


      2     Defendants in an amount according to proof at trial.

     3          81 . As a result of Defendants' conduct, Plaintiff is entitled to recover all damages

     4      provided for the violation of these rights and his injuries, including but not limited to,

     5      general and special damages according to proof.

     6              WHEREFORE, Plaintiff prays for damages against Defendants, and each of them, as

     7     set forth below.

     8                                      SECOND CAUSE OF ACTION
                                              INVASION OF PRIVACY
     9                                     (Plaintiff Against All Defendants)

 10            82. Plaintiff hereby realleges and incorporates each and every allegation set forth in

 11        paragraphs 1 through 81 as though fully set forth herein.

 12            83. Pursuant to Cal. Civ. Code §1 798, et. seq., Cal. Bus. & Prof. Code §22584, and Cai.

 13        Ed. Code §§49073.6, et. seq. and 49073.6, Defendants were prohibited from disseminating

 14        personal and private information relating to Plaintiff to third parties.

 15            84. Defendant invaded Plaintiff s right to privacy by publicizing personal and private

 16        information relating to Plaintiff.

17             85. The invasion was offensive and objectionable to Plaintiff and to a reasonable

18        person of ordinary sensibilities in that Defendant's conduct consisted of providing personal

19        and private information relating to Plaintiff to the public.

20             86. The intrusion was into a thing which was private and entitled to be private in that

21        Defendant's conduct involved an unconsented release of Plaintiffs personal and private

22        information to the public.

23            87. As a proximate result of the aforementioned acts of Defendants, Plaintiff was injured,

24        and sustained the injuries and damages described herein.

25            88. The aforementioned acts of Defendants were done by them knowingly, intentionally,

26        and maliciously, for the purpose of harassment, oppression, and inflicting injury upon

27        Plaintiff, and in reckless, wanton, and callous disregard of Plaintiff s safety, security, and

28

          Complaint for Damages                        Page 20
                 Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 24 of 28




     1    Civil Rights. By reason thereof, Plaintiff claims exemplary and punitive damages from

     2    Defendants in an amount according to proof at trial.

     3        89. As a result of Defendants' conduct, Plaintiff is entitled to recover all damages

     4    provided for the violation of these rights and his injuries, including but not limited to,

     5    general and special damages according to proof.

     6            WHEREFORE, Plaintiff prays lor damages against Defendants, and each of them, as

     7    set forth below.

 8                                  THIRD CAUSE OF ACTION
                        VIOLATION OF EDUCATIONAL CODE, §§48907 AND 48950
 9                            (PLAINTIFF AGAINST ALL DEFENDANS)

10            90. Plaintiff hereby realleges and incorporates each and every allegation set forth in

11        paragraphs 1 through 89 as though fully set forth herein.

12            91 . Pursuant to Ed. Code. §48907, Plaintiff, as a student of a public school, had a right to

13       engage in the exercise of free speech at SRVHS.

14           92. Pursuant to Ed. Code. §48950, Defendants were prohibited from disciplining Plaintiff

15       for engaging in "speech or other communication that, when engaged in outside of the campus,

16       is protected from governmental restriction by the First Amendment to the United States

17       Constitution or Section 2 of Article I of the California Constitution."

18           93. Defendants violated Ed. Code §§48907 and 48950 by prohibiting the viewing of a

19       video made by Plaintiff wherein Plaintiff expressed his own personal views and ideas and by

20       retaliating against and punishing Plaintiff for making said video and by engaging in the

21       conduct described herein.

22           94. As a proximate result of the aforementioned acts of Defendants, Plaintiff was injured,

23       and sustained the injuries and damages described herein.

24           95. The aforementioned acts of Defendants were done by them knowingly, intentionally,

25       and maliciously, for the purpose of harassment, oppression, and inflicting injury upon

26       Plaintiff, and in reckless, wanton, and callous disregard of Plaintiffs safety, security, and

27       Civil Rights. By reason thereof, Plaintiff claims exemplary and punitive damages from

28       Defendants in an amount according to proof at trial.

         Complaint for Damages                       Page 2 1
                  Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 25 of 28




      1         96. As a result of Defendants" conduct, Plaintiff is entitled to recover all damages

     2     provided for the violation of these rights and his injuries, including but not limited to,

     3     general and special damages according to proof, costs of suit, and attorney fees under Ed.

     4     Code §48950.

     5                 WHEREFORE, Plaintiff prays for damages against Defendants, and each of them, as

     6     set forth below.

     7                                      FOURTH CAUSE OF ACTION
                                  VIOLATION OF CALIFORNIA CIVIL CODE §51
     8                                  (Plaintiff Against All Defendants)

     9         97. Plaintiffs hereby reallege and incorporate each and every allegation set forth in

 10        paragraphs 1 through 96 as though fully set forth herein.

 11            98. Pursuant to Cat. Civ. Code §51 it is unlawful to discriminate against any person on the

12         basis of race and/or religion.

 13            99. Defendants' conduct, as stated herein, was motivated by animus towards Plaintiff

14        because of his race and/or religion. This constitutes a violation of Cal. Civ. Code §51 .

15             1 00.         As a proximate result of the aforementioned acts of Defendants, Plaintiff was

16        injured, and sustained the injuries and damages described herein.

17             101.          The aforementioned acts of Defendants were done by them knowingly,

18        intentionally, and maliciously, for the purpose of harassment, oppression, and inflicting injury

19        upon Plaintiff, and in reckless, wanton, and callous disregard of Plaintiff s safety, security,

20        and Civil Rights. By reason thereof, Plaintiff claims exemplary and punitive damages from

21        Defendants in an amount according to proof at trial.

22            1 02.         As a result of Defendants' conduct. Plaintiff is entitled to recover all damages

23        provided for the violation of these rights and his injuries, including but not limited to,

24        general and special damages according to proof.

25                WHEREFORE, Plaintiff prays for damages against Defendants, and each of them, as

26        set forth below.

27                                     FIFTH CAUSE OF ACTION
                           INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
28                                   (Plaintiff Against all Defendants)

          Complaint for Damages                         Page 22
                 Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 26 of 28
                                                                                                                   f




     1        103.          Plaintiff hereby realleges and incorporates each and every allegation set forth

     2    in paragraphs 1 through 102 as though fully set forth herein.

 3            104.          As a proximate result of the Defendants' conduct as stated herein, Plaintiff

 4        Suffered humiliation, mental anguish, and severe emotional and physical distress, and has

 5        been injured in mind and body all to Plaintiffs damage. As a result of Defendant's conduct,

 6        Plaintiff suffered and continues to suffer general and special damages according to proof.

 7            105.           Defendants' conduct, as stated herein, was done by them knowingly,

 8        intentionally, and maliciously, for the purpose of harassment, oppression, and inflicting injury

 9        upon Plaintiff, and in reckless, wanton, and callous disregard of Plaintiffs safety, security,

10       and Civil Rights. By reason thereof, Plaintiff claims exemplary and punitive damages from

11       Defendants in an amount according to proof at trial.

12            106.          As a result of Defendants' conduct, Plaintiff is entitled to recover all damages

13       provided for the violation of these rights and his injuries, including but not limited to,
                                                                                                               i




14       general and special damages according to proof.

15                   WHEREFORE, Plaintiff prays for damages against Defendants, and each of them, as

16       set forth below.

17                                     SIXTH CAUSE OF ACTION
                            NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
18                                   (Plaintiff Against all Defendants)

19           107.           Plaintiff hereby realleges and incorporates each and every allegation set forth

20       in paragraphs 1 through 106 though fully set forth herein.

21           108.          Defendants owed a duty of care to Plaintiff not to interfere with his right to

22       exercise free speech and not to disseminate Plaintiff's personal and private information to

23       third parties.

24           1 09.         Defendants knew, or should have known, that interfering with Plaintiff's

25       ability to exercise free speech and disseminating his personal and private information to third

26       parties would cause Plaintiff severe emotional distress.

27           110.          As a proximate result of the Defendants' conduct, as stated herein, Plaintiff

28               suffered

         Complaint for Damages                          Page 23
                 Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 27 of 28




     1    humiliation, mental anguish, and severe emotional and physical distress, and has been injured

     2    in mind and body all to Plaintiffs damage. As a result of Defendant's conduct, Plaintiff

 3        suffered and continues to suffer general and special damages according to proof.

 4             111.       As a result of Defendants' conduct, Plaintiff is entitled to recover all damages

 5        provided for the violation of these rights and his injuries, including but not limited to,

 6        general and special damages according to proof.

 7                WHEREFORE, Plaintiff prays for damages against Defendants, and each of them, as

 8        set forth below.

 9                                                    PRAYER

10                Wherefore Plaintiff prays for damages as follows:

II        FIRST, SECOND, FOURTH, AND FIFTH CAUSES OF ACTION:

12                1.      For special damages;

13                2.      For general damages;

14                3.      For costs;

15                4.      For punitive damages against Defendants according to proof;

16                5.      For such other and further relief as the Court deems appropriate.

17       THIRD CAUSE OF ACTION:

18                1.      For special damages;

19               2.       For general damages;

20               3.       For costs;

21               4.      For punitive damages against Defendants according to proof;

22               5.      For attorneys" fees;

23               6.      For such other and further relief as the Court deems appropriate.

24       \W

25

26       \\\

27       \\\

28       \W

         Complaint for Damages                        Page 24
                          Case 3:17-cv-03906-MMC Document 104 Filed 04/01/19 Page 28 of 28
             f




                                                                                                         '


     I           SIXTH CAUSE CAUSE OF ACTION:

 2                        1.     For special damages;

 3                        2.     For general damages;

 4                        3.     For costs;

 5                        4.     For such other and further relief as the Court deems appropriate.

 6
                 Dated:    February 7, 2019                    THE CARDOZA LAW OFFICES, INC.


 8
                                                               By:
 9                                                                    %jqueline C. Murphy, Esq.
                                                                      Attorney for Plaintiffs
10

11

12

13

14

15
                                                                                                     <




16

17

18

19

20

21

22

23

24

25

26

27

28
         i
         I Complaint for Damages                            Page 25
